

116 S1527 IS: RTP Funding Transparency Act
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1527IN THE SENATE OF THE UNITED STATESMay 16, 2019Ms. Klobuchar (for herself, Mr. Risch, Mrs. Shaheen, Mr. Burr, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Secretary of Transportation to conduct, and submit to Congress a report describing
			 the results of, an assessment of the total amount of nonhighway
			 recreational fuel taxes received by the Secretary of the Treasury and
 transferred to the Highway Trust Fund, and for other purposes.1.Short titleThis Act may be cited as the RTP Funding Transparency Act.2.Nonhighway recreational fuel study(a)DefinitionsIn this section:(1)Highway Trust FundThe term Highway Trust Fund means the Highway Trust Fund established by section 9503(a) of the Internal Revenue Code of 1986.(2)Nonhighway recreational fuel taxesThe term nonhighway recreational fuel taxes means taxes under sections 4041 and 4081 of the Internal Revenue Code of 1986 with respect to fuel used in vehicles on recreational trails or back country terrain (including vehicles registered for highway use when used on recreational trails, trail access roads not eligible for funding under title 23, United States Code, or back country terrain).(3)Recreational trails programThe term recreational trails program means the recreational trails program under section 206 of title 23, United States Code.(4)SecretaryThe term Secretary means the Secretary of Transportation.(b)Assessment; report(1)AssessmentNot later than 1 year after the date of enactment of this Act and not less frequently than once every 5 years thereafter, as determined by the Secretary, the Secretary shall carry out an assessment of the best available estimate of the total amount of nonhighway recreational fuel taxes received by the Secretary of the Treasury and transferred to the Highway Trust Fund for the period covered by the assessment.(2)ReportAfter carrying out each assessment under paragraph (1), the Secretary shall submit to the Committees on Finance and Environment and Public Works of the Senate and the Committees on Ways and Means and Transportation and Infrastructure of the House of Representatives a report that includes—(A)a description of the results of the assessment and an evaluation of whether the current recreational trails program funding level reflects the amount of nonhighway recreational fuel taxes collected and transferred to the general fund of the Treasury and transferred to the Highway Trust Fund, to assist Congress in decisionmaking with respect to appropriate funding levels for the recreational trails program;(B)an evaluation of whether the current recreational trails program funding level of each participating State accurately reflects the apportionment criteria described in section 133(h)(5) of title 23, United States Code; and(C)in the case of the first report submitted under this paragraph, an estimate of the frequency with which the Secretary anticipates carrying out the assessment under paragraph (1), subject to the condition that such an assessment shall be carried out not less frequently than once every 5 years.(c)ConsultationIn carrying out an assessment under subsection (b)(1), the Secretary may consult with, as the Secretary determines to be appropriate—(1)the heads of—(A)State agencies designated by Governors pursuant to section 206(c)(1) of title 23, United States Code, to administer the recreational trails program; and(B)division offices of the Department of Transportation;(2)the Secretary of the Treasury;(3)the Administrator of the Federal Highway Administration; and(4)groups representing recreational activities and interests, including hiking, biking and mountain biking, horseback riding, water trails, snowshoeing, cross-country skiing, snowmobiling, off-highway motorcycling, all-terrain vehicles and other offroad motorized vehicle activities, and recreational trail advocates.(d)Maintenance in effect of recreational trails programNotwithstanding any other provision of law, the Secretary, in consultation with the Secretary of the Treasury, shall ensure that—(1)for fiscal year 2020 and each fiscal year thereafter, the amount made available to carry out the recreational trails program is equal to not less than the amount made available to carry out the recreational trails program during fiscal year 2019; and(2)the recreational trails program shall be carried out as a distinct program of the Department of Transportation, in accordance with section 206 of title 23, United States Code.